DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s amendment filed on 3/1/22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 5,516,164 to Kobayashi in view of JP S53157887 (JP 887) and US Pat No 9,290,969 to Yokota et al (Yokota).

    PNG
    media_image1.png
    770
    1165
    media_image1.png
    Greyscale

Kobayashi discloses an electrical mechanism for a door lock apparatus. The electrical mechanism is mounted to a housing (1, 1a) of the door lock apparatus.
The electrical mechanism comprises a 1st electric circuit (14) and a 2nd electric circuit (21). Each electric circuit includes terminals configured to be connected to an electronic component (controller or the like not shown).

First, Kobayashi fails to discloses that each electric circuit includes a plurality of electric conductive plates that ends in terminals. Kobayashi discloses a different type of circuit that have what appears to be terminals at one end.

    PNG
    media_image2.png
    658
    1428
    media_image2.png
    Greyscale

Yokota teaches that it is well known in the art to provide an electric circuit (12 or 13) with a plurality of electric conductive plates (9a, 9b, 9c), being elongated and formed with terminals (92a, 92b, 92c, 121, 131) connected to an electrical component.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the electric circuits described by Kobayashi with conductive plates that ends in terminals, as taught by Yokota, in order to transmit any electrical information concerning the circuit.

Second, Kobayashi fails to disclose that each electric circuit comprises a support member that extends over the terminals of the electric conductive plates, configured to support the terminals, and that the housing comprises 1st and 2nd post members to separately support the support members and to be commonly used by the support members. Kobayashi shows what appears to be a support member for each circuit, independently mounted to the housing.
Yokota teaches that it is well known in the art to provide a support member (10) that is configured to extend over the terminals of the electric conductive plates and support the terminals. The support member is integrated with the plurality of electric conductive plates.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide support members to extend over the terminals, as taught by Yokota, in order to provide protection and support. 

    PNG
    media_image3.png
    629
    1005
    media_image3.png
    Greyscale

JP 887 teaches that it is well known in the art to provide a 1st electric circuit (3) having a 1st support member (51, 52) and a 2nd electric circuit (6) having a 2nd support member (81, 82), wherein post members (fastener not shown) are provided so as to separately support the support members and to be commonly used by the support members. The support members have a plate shape portion with a through hole. 


Yokota teaches that it is well known in the art to provide the housing with post members that are columnar members (68, 69).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the electric circuits described by Kobayashi with support members that are separately and commonly supported by post members, as taught by JP 887 and Yokota, in order to reduce space and elements used to mount the circuits in the housing.

In combination, Kobayashi, as modified by Yokota and JP 887, teaches that when the support members are connected to the post members, the support members form one connector member and will integrate the conductive plates of the electric circuits. 

Response to Arguments
The current amendment overcomes the previous 112 2nd paragraph rejection. Therefore, the previous rejection has been withdrawn.
As to applicant’s arguments with respect to the previous prior art rejection to the claims, the arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Prosecution has been closed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



May 4, 2022